Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21, 24-29, 32-37, 40-45, and 50-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Miller (US 2003/0141477), Guala (US 2008/0190485), Mosler et al (US 2016/0030730), and Sanders et al (US 2015/0297454).
The prior art, alone or in combination, does not teach or reasonably disclose a sealing element with an end portion, a cylindrical body extending axially from the end portion, a shoulder extending axially from the cylindrical body that extends radially outwardly from the cylindrical body, a cylindrical section extending axially from the shoulder, and a sealing head connected to the cylindrical section, wherein the largest outer diameter of the cylindrical body is smaller than the smallest outer diameter of the shoulder. In contrast, Miller teaches the shoulder and the cylindrical body have equal outer diameters. There is no motivation in the prior art to modify the sealing element of Miller to have the cylindrical body have a smaller outer diameter than the shoulder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781